Title: From George Washington to William Pearce, 9 March 1796
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 9th Mar. 1796
          
          As I did not receive your letter of the 28th Ulto, until eight o’clock last night; and am hurried this morning in preparing other letters for the Post—I shall do no more than inform you, that besides the Cask of Clove[r] Seed by Captn Hand, there went a small box of Apple grafts for the Gardener. The apples are of a most extraordinary large size, & good for eating. Desire Ehler (as I hope he will receive them in time) to graft them carefully. I do not know what name the Apple goes by; but he may distinguish them by the large Apple.
          
          If you have not already purchased shares in the Bank of Alexandria, desist until you hear further from me; but if you have done it, take no notice of this countermand. I wish you better health and am Your friend
          
            Go: Washington
          
        